Per Curiam.
After hearing pursuant to Section 9, Chapter 88, L. 1964, N. J. S. A. 48:12A-16.9, on notice to interested parties, the Commissioner of the State Highway Department authorized Pennsylvania-Reading Seashore Lines (subject to certain qualifications which need not be noted here) to:
“1. Discontinue all passenger trains between Haddonfield and Camden, as well as a round trip between Ashland and Camden.
2. Operate or have operated contract bus service in lieu of the train service to be discontinued, first obtaining whatever permits are needed to operate the buses over the selected routes.
3. Revise schedules as may be necessary to provide passengers with existing train arrival and departure times at western terminals.”
On this appeal appelants do not suggest that the evidence adduced at the hearing on the railroad's petition, which brought about the above partial relief granted by the Commissioner, was insufficient to support his action. In fact, although they print in full in the appendix the findings and written opinion on which his order was based, none of the testimony introduced was included.
The challenge to the order is limited to the precise grounds presented to us by appellants in Brotherhood of Railroad Trainmen v. Palmer, 47 N. J. 482, decided today. Eor the reasons expressed therein the order of the Commissioner is affirmed.
Bor affirmance — Chief Justice Weintraub and Justices Francis, Proctor, Hall and Soi-iettino — 5.
For reversal — None.